Name: Council Regulation (EEC) No 3455/86 of 10 November 1986 extending, for the 1985/1986 wine year, one of the periods relating to the compulsory distillation of table wine as provided for in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 86 Official Journal of the European Communities No L 319/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3455/86 of 10 November 1986 extending, for the 1985/1986 wine year, one of the periods relating to the compulsory distillation of table wine as provided for in Article 41 of Regulation (EEC) No 337/79 tion to be delivered for such distillation by each producer subject to compulsory distillation ; whereas therefore the period in question should be extended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular the third indent of the fourth subparagraph of Article 41 (5) thereof, Having regard to the proposal from the Commission, Whereas Article 41 (5) of Regulation (EEC) No 337/79 fixes the periods within which the Commission must take all the measures relating to compulsory distillation as provided for in the said Article , in particular for the 1985/86 wine year ; Whereas the specific difficulties encountered in the preparation and implementation of that compulsory distillation during its first year of application under the new arrangements, namely the 1985/86 wine year, have not made it possible to comply with the period fixed for the Commission to determine the percentage of produc HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the second indent of the fourth subparagraph of Article 41 (5) of Regulation (EEC) No 337/79 , and for the 1985/86 wine year, the percen ­ tages of the production of table wine to be delivered for distillation as provided for in the said Article shall be determined before 30 April 1986 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1986 . For the Council The President J. MOORE (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2) OJ No L 367, 31 . 12. 1985, p . 39 .